Memorandum. While we would affirm the order of the Appellate Division, we disagree with the view taken by the majority of that court that certain testimony was hearsay.
The testimony given by Brunson, the victim of this assault and attempted robbery, to the effect that a bystander stated, when the defendant approached Brunson, that "this Joe is going to take your money” was not hearsay; The testimony was offered not to establish the truth or falsity of the statement, but simply for the purpose of showing that the statement was made. (Richardson, Evidence [10th ed], § 203; McCormick, Evidence [2d ed], § 249, p 588.) The testimony was *781clearly relevant in that it served to explain Brunson’s otherwise irrational conduct in jumping on the table and running away from the premises.